Citation Nr: 1124508	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee chondromalacia (knee disability).  

2.  Entitlement to an initial compensable rating for left knee chondromalacia (knee disability).  

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee and foot disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to July 1978, and from April 1980 to May 1980, and also had periods of reserve duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  Jurisdiction of the claims file was subsequently returned to the Los Angeles, California, RO. 

In September 2009, the Veteran appeared and testified at a Travel Board hearing at the Los Angeles RO.  The transcript is of record.

In February 2010, the claim was remanded for further evidentiary development-including a VA examination.  The requested development has been completed regarding the increased rating claims for the bilateral knees, and no further action is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral knee disability is manifested by functional impairment due to painful motion in each knee, but without flexion limited to 45 degrees or less, extension greater than 10 degrees, or recurrent subluxation or lateral instability in either knee.  


CONCLUSIONS OF LAW

1.  Criteria for a 10 percent rating for functional impairment due to chondromalacia of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 5262 (2010).

2.  Criteria for a 10 percent rating for functional impairment due to chondromalacia of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in December 2004 and March 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying service connection claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, check file as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in March 2006.  

The Board notes that the Veteran was not provided pre-decisional notice with respect to his increased rating request for his bilateral knee disability.  The United States Court of Appeals for Veterans Claims (Court) has indicated that in a claim for a higher initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, that further notice is not required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran's underlying claim of service connection for a bilateral knee disability was granted and this is an appeal of an initial rating.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial, December 2004 notice was given prior to the appealed AOJ decision, dated in May 2005, but this was prior to the decision and requirements set forth in Dingess.  Nevertheless, the Court specifically stated in Pelegrini, however, that it was not requiring the voiding or nullification of any AOJ action or decision if adequate notice was not given prior to the appealed decision, only finding that appellants are entitled to VCAA-content-complying notice.  Thus, the timing of the notice in this matter does not nullify the rating action upon which this appeal is based.  Because proper notice was provided in March 2006 and a Supplemental Statement of the Case was issued subsequent to that notice in March 2011, the Board finds that notice is pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the etiology and severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  In September 2009, the Veteran appeared and testified at a Travel Board hearing at the Los Angeles RO.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Increased rating 

The Veteran contends that his bilateral knee disability warrants a compensable rating.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

It is important to note that it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, ratings are assigned based on limited flexion of the knee.  There must be evidence of flexion limited to 45 degrees in order for a 10 rating to be assigned.  If flexion is limited to 30 degrees, a 20 percent is assigned, and if flexion is limited to 15 degrees, a 30 percent rating is assigned.  Under Diagnostic Code 5261, a 10 percent rating is assigned if extension is limited to 10 degrees, 20 percent is assigned if extension is limited to 15 degrees, and 30 percent is assigned if extension is limited to 20 degrees.  Separate ratings for both limited flexion and limited extension are allowed if the objective evidence shows a compensable level of limited motion for both directions.  See VAOPGCPREC 9- 2004.

Ratings for knee disabilities may also be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence of knee impairment with recurrent subluxation or lateral instability.  Specifically, a 10 percent evaluation is assigned when the impairment due to subluxation or instability is deemed to be slight, a 20 percent evaluation is assigned when the impairment is moderate, and a 30 percent evaluation is assigned when the impairment is deemed to be severe due to recurrent subluxation or lateral instability.  It is noted that knee impairments may also be evaluated based on dislocated or removed cartilage, nonunion and/or malunion of the tibia and fibula, or the presence of genu recurvatum.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when limitation of knee motion is compensable, or under Code 5003 or 5010, when there is x-ray evidence of arthritis together with a finding of painful motion.  Diagnostic Code 5003 allows for rating disabilities of the joints by the level of limitation of motion when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  In order for a separate rating to be assigned, there must be evidence of additional disability not already considered in evaluating the disability under Diagnostic Code 5257 in order to avoid pyramiding as per 38 C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  In accordance therewith, and in accordance with 38 C.F.R. Section 4.59, which requires consideration of painful motion with any form of arthritis, the Veteran's reports of pain have been considered in conjunction with the Board's review of the applicable diagnostic codes.

A left knee MRI from December 2004 revealed a degenerative tear in the posterior horn of the medial meniscus, tiny suprapatellar knee effusion, and a moderately sized Baker's cyst.  A right knee MRI revealed a radial tear of the posterior horn of the lateral meniscus, grade 1 strain with injury to the medial collateral ligament, mild suprapatellar joint effusion, and old trauma with Osgood Schlatter's disease in the tibial tuberosity.  

In a January 2005 VA treatment record, the Veteran was noted to have very mild degenerative joint disease of the bilateral knees with possible posterior horn medial meniscus tears.  

In April 2005, the Veteran underwent a VA examination.  The Veteran reported flare-ups of knee pain that was constant, sharp, and burning in the right lateral and subpatellar area and the left medial and subpatellar area.  The Veteran reported flare-ups of 10/10 once monthly, but daily pain as 7/10.  He reported that prolonged standing and walking caused flare-ups, and resting, ice packs, and medication relieved the pain.  The Veteran advised that he used knee braces from time to time and occasionally used a cane.  The examiner diagnosed the Veteran as having chondromalacia patellae, diagnosed during service, current tear of the posterior horn of the lateral meniscus in the right knee with grade 1 strain of the medial collateral ligament, and current degenerative tear in the posterior horn of the medial meniscus, left knee with a moderately sized Baker's cyst.  The examiner opined that the Veteran's in-service finding of chondromalacia patellae was totally different from his current diagnoses related to the knees.  The examiner found that the Veteran's current knee disabilities (meniscus tears, strain, and Baker's cyst) are unrelated to his brief period of active military duty.  The examiner's rationale was that chondromalacia patella affects the patello-femoral joint which is not a weight-bearing joint, and without documentation of a torquing or lateral/medial shearing injury to his knees while in the military, it is unlikely that his current knee conditions are related to the Veteran's chondromalacia.  The examiner did not, however, address whether any of the Veteran's symptomatology was associated with his service-connected chondromalacia patellae.  

Subsequent to this VA examination, the Veteran was awarded service connection for chondromalacia patellae and awarded a noncompensable rating.  The Board is aware that there are disabilities that the examiner did not relate to his in-service findings of chondromalacia, and it appears that treating personnel as well as this examiner found that the Veteran's symptoms were primarily related to the currently diagnosed knee disabilities.  

A June 2005 VA treatment record notes the Veteran's complaints of bilateral knee pain and there was minimal evidence of degeneration noted on x-rays.  It was noted that the Veteran's MRI suggested he had degenerative tears of the medial meniscus of the bilateral knees.  Upon physical examination, the Veteran was not found to have effusion in either knee, and range of motion of the knees revealed flexion to 120 degrees with minimal pain.  There was no finding of varus or valgus instability, and Lachman's testing was negative.  The right knee had joint line tenderness with a positive McMurray's testing, and the left knee had medial joint line tenderness and pain with patellofemoral compression.  Motor and sensation were intact in the bilateral lower extremities.  The assessment was bilateral knee pain, without significant degeneration of the knee joints noted on the x-rays, possible radial tear of the right lateral meniscus, and possible tear of the medial meniscus in the left knee.  

In an August 2005 VA treatment record, the Veteran reported bilateral knee pain located on the anterior aspect below the patella, lateral, and medial aspect of his knees.  The Veteran advised that he experienced sharp pains in the knees and wore braces to help relieve the pain.  He reported worsened pain with climbing and descending stairs, walking, and standing after sitting.  The physician found that the Veteran's bilateral knee pain was most likely secondary to his meniscal tears.  

In August 2008, the Veteran underwent another VA examination.  He reported recurrent giving way, lack of endurance, stiffness, burning, and aching.  He advised that these symptoms occurred in both knees, and sometimes occurred on a daily basis.  He related that the pain was caused by physical activity and was relieved by rest and over-the-counter medication.  Range of motion testing was within normal limits bilaterally, and was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Varus and valgus strength produced no laxity in the collateral ligaments on the left and right, and there was no laxity to the anterior and posterior cruciates bilaterally.  Finally, there were no meniscal clicks on the left or right.  

In March 2010, the Veteran underwent another VA examination.  The Veteran reported being able to stand for 15 to 30 minutes, and was unable to walk more than a few yards.  There was no evidence of abnormal weight bearing and his gait was normal.  The examiner found no constitutional symptoms or incapacitating episodes related to arthritis.  The Veteran reported progressively worse symptoms of his bilateral knee disability, and is undergoing current treatment with some effectiveness.  He advised that he occasionally wears knee braces, and sometimes uses a cane due to his foot disability.  

Physical examination of the bilateral knees revealed tenderness and guarding of movement, but not crepitation, mass behind the knee, clicks/snaps, grinding, instability, patellar abnormality, or meniscus abnormality in the bilateral knees.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees bilaterally.  The examiner noted no objective evidence of pain following repetitive motion, and there was no additional limitation after three repetitions of range of motion.  X-ray results from October 2009 showed no acute fracture or dislocation, well-maintained joint spaces, no chondrocalcinosis or abnormal soft tissue swelling.  There was no joint effusion or lytic or blastic lesion found.  The impression was normal radiographs of the bilateral knees.  

The examiner diagnosed the Veteran as having chondromalacia of the bilateral knees manifested by pain.  This disability impacts his usual daily activities.  The Board notes that it appears as though the April 2005 VA examination report was also included in the instant VA examination record.  The findings of the 2005 examination are described above.  

Upon careful review of the evidence of record, the Board finds the evidence is in equipoise regarding the severity of his bilateral knee disability.  The Veteran has consistently reported painful motion in the bilateral knees, and this is even noted in the most recent VA examination report.  There have been instances when his bilateral knee range of motion has been diminished, albeit to a noncompensable level based upon applicable diagnostic codes.  Further, there is contradictory medical evidence regarding whether his bilateral knee complaints are associated with his service-connected chondromalacia patellae or other knee problems-including meniscal tears.  There is x-ray evidence showing mild arthritis of the knees in January 2005, but other x-ray evidence showed normal bilateral knees.  As there are consistent reports in the clinical records of bilateral knee pain with motion from the time service connection was awarded to the present, as well as evidence that the Veteran's daily living is impacted by his bilateral knee disability, the Board finds reasonable doubt in the Veteran's favor and awards a 10 percent rating for functional impairment of each service-connected knee disability.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service- connected disability).

The Board acknowledges that the Veteran has had periods when his symptoms were less severe regarding his bilateral knees.  In an effort to allow for the greatest degree of stability of the disability evaluation as per 38 C.F.R. § 3.344(a), however, the Board finds that the assignment of the more favorable, 10 percent rating, as described above should be assigned for the entire time period in question.

The Veteran is not, however, entitled to separate ratings under Diagnostic Codes 5260 and 5261 as there is no evidence of limitation of flexion in either leg to 45 degrees, or limitation of extension in either leg to 10 degrees.  The Veteran is also not entitled to a separate rating under Diagnostic Code 5257 as there is no clinical evidence of recurrent subluxation or lateral instability.  Although the Veteran reported that his knees give way, this is not supported by the clinical findings that have found both knees to be stable and the majority of the clinical records that show no reports of recurrent giving way.  Although the Veteran is competent to so report and his statements are credible, the Board finds that the clinical records are more probative as most tests revealed no laxity or subluxation.  As such, a separate rating under Diagnostic Code 5257 is not warranted.  There is also no evidence of ankylosis of either knee joint, nonunion or malunion of the tibia and fibula, nor is there evidence of genu recurvatum to warrant ratings under Diagnostic Codes 5256, 5262, and 5263.

The Board has considered whether to assign staged ratings per Hart, but find it inappropriate under the circumstances.  

Extraschedular considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.



ORDER

An initial 10 percent rating for service-connected right knee chondromalacia is awarded, subject to the laws and regulations governing the award of monetary benefits. 

An initial 10 percent rating for service-connected left knee chondromalacia is awarded, subject to the laws and regulations governing the award of monetary benefits.



REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's service connection claim for a low back disability.  

In February 2010, the Board remanded the Veteran's claim for further evidentiary development-including a VA examination.  The remand requested an opinion as to whether the Veteran's currently diagnosed low back disability was caused or worsened by his service-connected bilateral knee and foot disabilities.  

In March 2010, the Veteran underwent another VA examination as requested.  He was diagnosed as having a low back disorder manifested by low back pain.  This was noted to have significant effects on his usual occupation, and impacts his activities of daily living.  The examiner, however, did not provide an opinion as to whether his low back disorder had its onset in service, or was caused or worsened by a service-connected disability.  Of note, this examination report also includes sections of the April 2005 VA examination report, including the 2005 opinion.  

In February 2011, the March 2010 VA examiner was again asked to provide an opinion as to the secondary and aggravation claims regarding the low back disability.  In an addendum, the examiner opined that the Veteran's low back disability was less likely as not "caused by or a result" of service-connected knee or foot disability.  In so opining, he indicated that conditions affecting propulsion and gait only cause ascending arthritis or aggravate preexisting arthritis of the spine with significant gait disturbance.  He found no evidence of significant gait antalgia, and CPRS records described the Veteran's gait as smooth and easy.  The examiner, however, did not opine as to whether his current low back disability is worsened or aggravated by his service-connected bilateral knee and foot disabilities.  As such, the Board finds this opinion to be incomplete.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further held that a remand by the Court or the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand, either personally or as the head of the Department.  Additionally, the Court stated that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, the Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the lack of opinion regarding aggravation in the March 2010 VA examination and February 2011 addendum, the claim must again be remanded.  The examiner should be given specific instructions to provide a rationale in conjunction with any opinion given.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination with an appropriate specialist, who has not previously examined the Veteran, to determine the nature and etiology of his claimed low back disorder.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then render an opinion as to whether it is at least as likely as not that any current low back disorder had its onset in service or was caused or worsened by his service-connected knee or foot disability.  The examiner should specifically address the Veteran's complaints as well as the radiographic evidence of slight abnormalities in the back.  The examiner is requested to exclude the substance and opinions from previous VA examination reports and render a new opinion.  

The examiner should provide rationale for all opinions given.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


